Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Weissman, J.), imposed May 14, 1984, upon his plea of guilty of criminal possession of a weapon in the third degree, the sentence being five years’ probation with a term of 60 days’ imprisonment running concurrently with the term of probation as a condition thereof and a mandatory surcharge of $75.
Sentence modified, as a matter of discretion in the interest of justice, by waiving payment of the mandatory surcharge. As so modified, sentence affirmed.
In light of defendant’s indigency, payment of the mandatory surcharge would work an unreasonable hardship upon him (CPL 420.35). Mollen, P. J., Mangano, Gibbons and Weinstein, JJ., concur.